
	
		II
		110th CONGRESS
		1st Session
		S. 511
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2007
			Mrs. Clinton (for
			 herself, Ms. Mikulski,
			 Mr. Kerry, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide student borrowers with basic
		  rights, including the right to timely information about their loans and the
		  right to make fair and reasonable loan payments, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Borrower Bill of Rights Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Postsecondary education is increasingly a
			 requirement for a high-paying job in the modern economy; college graduates
			 earn, on average, $1,000,000 more over their working lives than people who stop
			 their education after secondary school.
			(2)As the cost of college increases and as
			 need-based grant aid stagnates, more and more students go into debt to pursue
			 higher education and better economic opportunities.
			(3)The amount students borrowed from Federal
			 student loan programs increased by 76 percent from academic year 1994–1995 to
			 academic year 2004–2005, totaling $54,000,000,000 in academic year
			 2004–2005.
			(4)The fastest growing source of financial aid
			 is private credit, increasing by 734 percent from academic year 1994–1995 to
			 academic year 2004–2005, totaling $14,000,000,000 in academic year
			 2004–2005.
			(5)In academic year 2003–2004, 62 percent of
			 students who graduated with a baccalaureate degree from a public college or
			 university graduated with debt, and their debt averaged $15,500, and 73 percent
			 of students who graduated with a baccalaureate degree from a private college or
			 university graduated with debt, and their debt averaged $19,400.
			(6)Some student borrowers need additional
			 timely, clear, and complete information about the terms and conditions of their
			 loans, beyond the counseling and information currently provided.
			(7)High-interest rates and high fees have
			 caused the balance owed by some borrowers to balloon in short periods of
			 time.
			(8)Income-contingent repayment plans are
			 unavailable to many borrowers who, as a result, are required to make
			 unaffordable high monthly payments.
			(9)The prospect of high levels of debt,
			 burdensome monthly payments, and confusion about rights and repayment options
			 deters people from taking out loans and pursuing higher education.
			(10)There is a need to guarantee student
			 borrowers that they will have access to timely information about student loans
			 and that their loan repayments will be affordable.
			3.Definition of
			 lenderIn this Act, the term
			 lender means any public or private entity that—
			(1)lends funds to an
			 individual to enable such individual to attend an institution of higher
			 education; or
			(2)insures,
			 guarantees, or collects on a loan made to an individual to enable such
			 individual to attend an institution of higher education.
			4.A right to shop in a
			 free marketplace
			(a)Sense of the
			 SenateIt is the sense of the
			 Senate that the Department of Education should vigorously enforce rules
			 requiring lenders to complete lender verification certificates in a timely
			 manner for borrowers seeking to consolidate loans.
			(b)Accurate and
			 comprehensive reporting to credit bureausThe Higher Education Act of 1965 (20 U.S.C.
			 1001 et seq.) is amended—
				(1)in section 430A(a)—
					(A)by striking agreements with credit
			 bureau organizations and inserting an agreement with each
			 national credit bureau organization (as described in section 603(p) of the Fair
			 Credit Reporting Act);
					(B)in paragraph (2), by striking
			 and after the semicolon;
					(C)by redesignating paragraph (3) as paragraph
			 (4);
					(D)in paragraph (4), as redesignated by
			 subparagraph (C), by striking the period at the end and inserting ;
			 and;
					(E)by inserting after paragraph (2) the
			 following:
						
							(3)of any on time payments made for such
				loan;
							;
				and
					(F)by inserting at the end the
			 following:
						
							(5)that such loan is a student
				loan.
							;
				and
					(2)in section 463(c)—
					(A)in paragraph (1), by striking
			 cooperative agreements with credit bureau organizations and
			 inserting a cooperative agreement with each national credit bureau
			 organization (as described in section 603(p) of the Fair Credit Reporting
			 Act); and
					(B)in paragraph
			 (2)—
						(i)in subparagraph (B), by striking
			 and after the semicolon;
						(ii)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
						(iii)by adding at the end the following:
							
								(D)any on time payments made for such loan;
				and
								(E)such loan as a student
				loan.
								.
						(c)A right To
			 reconsolidate loans
				(1)Part
			 BSection 428C(a)(3)(B) of
			 the Higher Education Act of 1965 (20 U.S.C. 1078–3(a)(3)(B)) is amended to read
			 as follows:
					
						(B)(i)Except as provided in clause (ii), an
				individual who has received a consolidation loan under this section, or the
				consolidation lender, shall pay a fee of 1 percent of the balance owed on the
				sum of such loans to be consolidated to the Department to obtain a subsequent
				consolidation loan under this section.
							(ii)An individual who has received a
				consolidation loan under this section may obtain a subsequent consolidation
				loan under this section for no fee if such individual was eligible to obtain a
				subsequent consolidation loan pursuant to this subparagraph on the day before
				the date of enactment of the Student Borrower Bill of Rights Act of
				2007.
							.
				(2)Part
			 dSection 455(g) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is amended—
					(A)by striking A borrower and
			 inserting the following:
						
							(1)In
				generalA
				borrower
							;
				and
					(B)by adding at the end the following:
						
							(2)Refinancing
				authorityNotwithstanding any
				other provision of this part, a borrower may refinance a Federal Direct
				Consolidation
				Loan.
							.
					5.A right to timely
			 information about loans
			(a)In
			 generalTitle IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at
			 the end the following:
				
					IStudent borrower
				bill of rights
						499.DefinitionsIn this part:
							(1)Federal student
				loanThe term Federal student loan means a loan
				made, insured, or guaranteed under this title (except loans made to parents
				under section 428B or under the Federal Direct PLUS Loan program).
							(2)LenderThe
				term lender means any public or private entity that—
								(A)lends funds to an
				individual to enable such individual to attend an institution of higher
				education; or
								(B)insures,
				guarantees, or collects on a loan made to an individual to enable such
				individual to attend an institution of higher education.
								499A.A right to timely
				information about loans
							(a)Regular bill
				providing pertinent information about a loanA lender of a Federal student loan shall
				provide the borrower of such loan a bill each month or, in the case of a loan
				payable less frequently than monthly, a bill that corresponds to each payment
				installment time period, including a clear and conspicuous notice of—
								(1)the borrower's principal borrowed;
								(2)the borrower's current balance;
								(3)the interest level on such loan;
								(4)the amount the borrower has paid in
				interest;
								(5)the amount of additional interest payments
				the borrower is expected to pay over the life of the loan;
								(6)the total amount the borrower has paid for
				the loan, including the amount the borrower has paid in interest, the amount
				the borrower has paid in fees, and the amount the borrower has paid against the
				balance;
								(7)a description of each fee the borrower has
				been charged for the current payment period;
								(8)the applicable monthly payment amount set
				by the Secretary under section 499B for such borrower and the amount such
				borrower would owe each month according to the borrower's repayment plan absent
				the provisions of section 499B, or, in the case of a loan payable less
				frequently than monthly, the amount that corresponds to the payment installment
				time period taking into consideration the applicable monthly payment amount set
				by the Secretary under section 499B for such borrower and the amount such
				borrower would owe that corresponds to the payment installment time period
				according to the borrower's repayment plan absent the provisions of section
				499B;
								(9)the date by which the borrower needs to
				make the payment described in paragraph (8) to avoid additional fees;
								(10)the amount of such payment that will be put
				towards interest, the balance, and any fees;
								(11)the lender’s address and toll-free phone
				number for payment purposes;
								(12)the lender’s address and toll-free number
				for billing error purposes; and
								(13)any change in the terms and conditions of
				the loan.
								(b)Information
				provided five months after ceasing To be at least a half-time
				studentA lender of a Federal
				student loan shall provide to the borrower of such loan, on the date that is 5
				months after the borrower has ceased to be at least a half-time student at the
				institution of higher education for which the loan was made, who requests it,
				and make readily available on the Internet, a clear and conspicuous notice of
				not less than the following information:
								(1)The conditions under which a borrower could
				be charged any fee, and the amount of such fee.
								(2)The conditions under which a loan would
				default and the consequences of default.
								(3)The borrower’s rights and options,
				including repayment options, deferments, forbearances, and discharge rights to
				which the borrower may be entitled.
								(4)Legitimate resources, including nonprofit
				organizations, advocates, and counselors (including the Office of the Ombudsman
				at the Department), where borrowers can receive advice and assistance, if such
				resources exist.
								(5)Information about
				how a borrower can appeal to the Department a decision made by a lender about
				their loan.
								(c)Information
				provided during delinquency
								(1)Sense of the
				senateIt is the sense of the
				Senate that the Secretary should vigorously enforce rules requiring that a
				lender of a Federal student loan provide a borrower in delinquency information
				about such borrower’s rights and options, means of avoiding default, and the
				consequences of default, at such a time and in such manner as is most useful
				for such borrower.
								(2)Additional
				informationIn addition to
				any other information required under law, a lender of a Federal student loan
				shall provide a borrower in delinquency with a clear and conspicuous notice of
				the date on which the loan will default if no payment is made, the minimum
				payment that must be made to avoid default, discharge rights to which the
				borrower may be entitled, legitimate resources, including nonprofit
				organizations, advocates, and counselors (including the Office of the Ombudsman
				at the Department), where borrowers can receive advice and assistance, if such
				resources exist, and information about how a borrower can appeal to the
				Department a decision made by a lender about their loan.
								(d)Information
				provided during defaultA
				lender of a Federal student loan shall provide a borrower in default, on not
				less than 2 separate occasions, with a clear and conspicuous notice of not less
				than the following information:
								(1)The options available to the borrower to
				get out of default.
								(2)The cost and conditions of each
				option.
								(3)Information about
				how a borrower can appeal to the Department a decision made by a lender about
				their loan.
								(e)Sense of the
				SenateIt is the sense of the
				Senate that the Department should—
								(1)write and distribute a training manual for
				organizations, advocates, and counselors who help people who are having
				problems repaying Federal student loans, describing—
									(A)the rights of such borrowers; and
									(B)the Department’s policies for dealing with
				particular programs; and
									(2)provide to such organizations, advocates,
				and counselors technical assistance where
				needed.
								.
			(b)Information
			 provided during the transfer of a loan to a new servicerSection 428(b)(2)(F) of the Higher
			 Education Act of 1965 (20 U.S.C. 1078(b)(2)(F)) is amended—
				(1)in clause (i)—
					(A)in subclause (III), by striking
			 and after the semicolon;
					(B)in subclause (IV), by striking
			 and after the semicolon; and
					(C)by adding at the end the following:
						
							(V)the effective date of the transfer;
							(VI)the date the current servicer will stop
				accepting payments;
							(VII)the date at which the new servicer will
				begin accepting payments; and
							(VIII)that the transfer does not affect any term
				or condition of their loan documents other than those terms directly related to
				the servicing of the loan;
							;
				
					(2)in clause (ii)(II), by striking the comma
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(iii)the transferee will be required, during the
				60-day period beginning on the effective date of the transfer, to not treat a
				payment as late if the borrower mistakenly sends such payment to the transferor
				instead of to the transferee and the payment is otherwise on
				time,
						.
				(c)Information
			 provided during consolidationSection 428C(b)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078–3(b)(1)) is amended—
				(1)in subparagraph (E), by striking
			 and after the semicolon;
				(2)by redesignating subparagraph (F) as
			 subparagraph (G); and
				(3)by inserting after subparagraph (E) the
			 following:
					
						(F)that the lender of the consolidation loan
				shall, upon application for such loan, provide the borrower with a clear and
				conspicuous notice of not less than the following information:
							(i)the effects of consolidation on total
				interest to be paid, fees to be paid, and length of repayment, relative to the
				borrower's currently scheduled total interest to be paid, fees to be paid, and
				length of repayment at the borrower's current interest rate;
							(ii)the effects of consolidation on a
				borrower's underlying loan benefits, including loan forgiveness, cancellation,
				deferment, and reduced interest rates on those underlying loans;
							(iii)the ability of the borrower to prepay the
				loan, pay on a shorter schedule, and to change repayment plans;
							(iv)that borrower benefit programs may vary
				among different loan holders, and a description of how the borrower benefits
				may vary among different loan holders;
							(v)the tax benefits for which borrowers may be
				eligible;
							(vi)the consequences of default; and
							(vii)that by making the application the
				applicant is not obligated to agree to take the consolidation loan;
				and
							.
				(d)Information
			 provided during consolidation or reconsolidation of a Federal student loan with
			 a private loanA lender shall, upon application for a
			 consolidation or reconsolidation loan of one or more loans made, insured, or
			 guaranteed under part B, part D, or part E of title IV of the Higher Education
			 Act of 1965 (20 U.S.C. 1071, 1087a, 1087aa) with one or more private loans,
			 provide the borrower with a clear and conspicuous notice of not less than the
			 following information:
				(1)That the
			 consolidation or reconsolidation loan would be a private loan, not a Federal
			 loan.
				(2)A description of
			 the benefits and protections for the loan made, insured, or guaranteed under
			 part B, part D, or part E that the borrower would lose by consolidating such
			 loan with a private loan.
				(3)That the lender
			 may be eligible to consolidate two or more loans made, insured, or guaranteed
			 under part B, part D, or part E within the Federal loan program.
				6.A right to make
			 affordable loan payments
			(a)Affordable loan
			 paymentsPart I of title IV
			 of the Higher Education Act of 1965, as added by section 5, is amended by
			 adding at the end the following:
				
					499B.A right to make
				affordable loan payments
						(a)Limit on
				monthly payment amounts to an affordable level
							(1)In
				general
								(A)Limitation
									(i)In
				generalWith respect to
				Federal student loans that are made, insured, or guaranteed after the date of
				enactment of this section, the Secretary shall limit the total monthly payment
				amount for all of such loans of a student borrower to not more than the amount
				determined pursuant to subparagraph (B), except as provided in subsection
				(b)(3).
									(ii)CommencementThe limit on the monthly payment amount
				described in clause (i) shall begin the day after 1 year after the date the
				student ceases to carry at least one-half the normal full-time academic
				workload (as determined by the institution).
									(B)Formula
				amount
									(i)In
				generalThe amount referred
				to in subparagraph (A) shall be the same amount for each month of a year. Such
				amount shall be an amount that is the quotient of the sum of 10 percent of the
				borrower's annual adjusted gross income between 100 percent and 200 percent of
				the poverty line for the previous year and 20 percent of the borrower's annual
				adjusted gross income above 200 percent of the poverty line for the previous
				year divided by 12.
									(ii)Poverty
				lineIn this subparagraph,
				the term poverty line means the poverty line described in section
				673 of the Community Services Block Grant Act (42 U.S.C. 9902), applicable to a
				family of the size involved.
									(2)Provision of
				information to the secretary
								(A)In
				generalThe limit on the
				monthly payment amount set by the Secretary under paragraph (1) shall apply
				only if a borrower provides the Secretary, in such form and at such
				time—
									(i)such information as the Secretary shall
				require to determine the monthly payment amount that is applicable for such
				borrower; and
									(ii)certification that the borrower is employed
				full time or is actively seeking full-time employment.
									(B)Update to
				informationThe Secretary
				shall require a borrower to—
									(i)provide the information required under
				subparagraph (A)(i) annually for the term of the loan of such borrower;
				or
									(ii)during each year for the term of the loan
				of such borrower, authorize the Secretary to obtain the information required
				under subparagraph (A)(i) from the Internal Revenue Service for such
				year.
									(3)Continuous
				updateUpon receiving
				information under paragraph (2)(B), the Secretary shall revise the limit on the
				monthly payment amount for such borrower under paragraph (1), as
				necessary.
							(4)Applicability
				to all repayment plansRegardless of which repayment plan a
				borrower of a loan selects under this title, the limit on the monthly payment
				amount set by the Secretary under paragraph (1) shall apply to the monthly
				repayment amount applicable for such repayment plan.
							(5)No fees or
				chargesNotwithstanding any
				other term or condition of Federal student loans of a borrower that are made,
				insured, or guaranteed after the date of enactment of this section, if the
				borrower pays the maximum monthly payment amount that is applicable for the
				borrower for such loans, as determined under this section, on time according to
				the terms and conditions of such loans, such borrower may not be charged any
				late fee, underpayment fee, or finance charge for such loans for such
				month.
							(6)Subsidized
				loansIn the case of a
				Federal student loan made, insured, or guaranteed after the date of enactment
				of this section for which an interest subsidy is paid under section 428(a), if
				the amount owed each month in interest payments for such loan exceeds the
				applicable amount for such borrower as determined under this section, and, at
				the discretion of the Secretary, if the borrower pays such applicable amount,
				the Federal Government shall pay the difference between such amount owed in
				interest payments and such amount that has been determined is
				applicable.
							(b)Study
							(1)In
				generalThe Secretary shall
				conduct a study to determine what additional protections beyond those described
				in subsection (a) are necessary, if any, to ensure that monthly payment amounts
				for student borrowers of different incomes and with different costs of living
				are affordable.
							(2)Content of
				studyThe study under
				paragraph (1) shall—
								(A)consider the payments required of student
				borrowers in other countries, including the United Kingdom, Australia, and New
				Zealand, and compare such payments to the payments required of student
				borrowers in the United States; and
								(B)be completed and submitted to the
				appropriate committees of Congress not later than 12 months after the date of
				enactment of this section.
								(3)Additional
				limits on monthly repaymentsIf the Secretary determines in the study
				under paragraph (1) that additional protections are necessary to ensure that
				monthly payment amounts of student borrowers of Federal student loans made,
				insured, or guaranteed after the date of enactment of this section are
				affordable, the Secretary may establish rules based on such study that limits
				the monthly payment amount for a student borrower to a level that is affordable
				for such borrower.
							(c)Notification of
				right To make payments of more than minimumNotwithstanding any
				other provision of this section, a borrower whose applicable monthly payment
				amount set by the Secretary under this section is less than the amount such
				borrower would owe each month according to the borrower's repayment plan absent
				the provisions of this section—
							(1)shall be notified
				of the amount the borrower would owe each month according to the borrower's
				repayment plan absent the provisions of this section; and
							(2)may pay the
				amount described in paragraph (1) or another amount that is greater than the
				applicable monthly payment amount set by the Secretary under this
				section.
							.
			(b)Income
			 contingent repaymentSection
			 455(e) of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)) is amended by
			 adding at the end the following:
				
					(7)Tax
				burdenThe balance due on a
				loan made under this part at the end of the maximum repayment period is
				exempted from the definition of income for the purpose of
				taxes.
					.
			(c)Discharge
			 rights in cases of severe need
				(1)Discharge and
			 cancellation rights in cases of disability
					(A)Amendments
						(i)FFEL and direct
			 loansSection 437(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087(a)) is amended by striking
			 or becomes permanently and totally disabled (as determined in accordance
			 with regulations of the Secretary) and inserting or is unable to
			 engage in any substantial gainful activity by reason of any medically
			 determinable physical or mental impairment that can be expected to result in
			 death or has lasted, or can be expected to last, for a continuous period of not
			 less than 60 months.
						(ii)PerkinsSection 464(c)(1)(F) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087dd(c)(1)(F)) is amended by striking
			 or if he and all that follows through the semicolon and
			 inserting or if the borrower is unable to engage in any substantial
			 gainful activity by reason of any medically determinable physical or mental
			 impairment that can be expected to result in death or has lasted, or can be
			 expected to last, for a continuous period of not less than 60
			 months;.
						(B)Sense of the
			 senateIt is the Sense of the
			 Senate that the Department of Education should continue to administer the
			 discharge and cancellation right provisions of the Higher Education Act of 1965
			 amended in subparagraph (A) in such a way as to prevent fraud and abuse.
					(2)Discharge
			 rights in cases of bankruptcy
					(A)Sense of the
			 senateIt is the Sense of the
			 Senate that the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005
			 (Public Law 109–8) affords sufficient protections to prevent fraud and abuse in
			 the carefully regulated discharge of student loans in bankruptcy.
					(B)AmendmentSection 523(a)(8) of title 11, United
			 States Code, is amended to read as follows:
						
							(8)unless—
								(A)excepting such debt from discharge under
				this paragraph would impose an undue hardship on the debtor and the debtor's
				dependents, for a debt that does not meet the requirements of subparagraph (B)
				and that is—
									(i)an educational benefit overpayment or loan
				made, insured, or guaranteed by a governmental unit, or made under any program
				funded in whole or in part by a governmental unit or nonprofit
				institution;
									(ii)an obligation to repay funds received as an
				educational benefit, scholarship, or stipend; or
									(iii)an educational loan that is a qualified
				education loan, as defined in section 221(d)(1) of the Internal Revenue Code of
				1986, incurred by a debtor who is an individual; or
									(B)such debt is for an overpayment, loan,
				obligation, or qualified education loan described in clause (i), (ii) or (iii)
				of subparagraph (A) that—
									(i)was made, entered into, or incurred after
				the date of enactment of the Student Borrower Bill of Rights Act of 2007;
				and
									(ii)first became due more than 7 years
				(exclusive of any applicable suspension of the repayment period) before the
				date of the filing of the
				petition;
									.
					7.A right for interest
			 rates and fees to be reasonable
			(a)In
			 generalPart I of title IV of
			 the Higher Education Act of 1965, as added by section 5 and amended by section
			 6, is further amended by adding at the end the following:
				
					499C.A right for
				interest rates and fees to be reasonable
						(a)In
				generalThe Secretary shall
				conduct a study of the interest rates and fees that are charged of borrowers of
				private student loans, including—
							(1)the conditions under which the interest
				rate charged of such a borrower is raised or lowered, including the conditions
				under which the interest rate is raised on delinquent payments, and the amount
				and frequency of such interest rate changes;
							(2)the conditions under which fees are charged
				of such a borrower and frequency of such fees, including fees that are charged
				as a condition of taking a deferment or forbearance, and the amount and
				frequency of such fees;
							(3)identifying such practices as described in
				paragraphs (1) and (2) that are exploitative or unreasonable; and
							(4)determining what remedies exist for such
				practices identified in paragraph (3).
							(b)Maximum
				collection fees
							(1)In
				generalNotwithstanding any
				other provision of this title, the fee charged to a borrower for collecting on
				a defaulted Federal student loan shall not exceed the lesser of the expenses
				incurred in collecting on such loan or the amount calculated for such loan
				based on the following:
								(A)In the case of a defaulted loan that is
				paid off through consolidation by the borrower under this title, the amount
				that is 7.5 percent of the balance of such loan.
								(B)In the case of a defaulted loan
				rehabilitated under part D or pursuant to section 428F(a)(1)(A), the amount
				that is 13.5 percent of the balance of such loan.
								(C)In the case of a defaulted loan collected
				under part D or part B and not described in subparagraph (A) or (B), the amount
				that is 18 percent of the balance of such loan.
								(2)Itemized list
				of expensesAn entity that
				charges a borrower for collecting on a defaulted Federal student loan shall
				provide such borrower an itemized list of any expenses incurred in collecting
				on such loan.
							(c)Cap on total
				charges
							(1)In
				generalThe Department shall
				set a cap on the maximum total amount that can be charged of a borrower on a
				Federal student loan, including all interest and fees, as a percentage of the
				original loan balance, over a period of 10 years, 15 years, and 20
				years.
							(2)Level of
				capThe cap set under
				paragraph (1) shall be set—
								(A)at the minimum level beyond which
				additional amount charged on a loan is unreasonable or exploitative; and
								(B)for each time period, at a level that is
				higher than the amount the borrower, who makes regularly scheduled payments in
				accordance with a standard repayment plan, currently pays over such time
				period.
								.
			(b)Conforming
			 amendments
				(1)Loans paid off
			 through consolidationSection
			 428(c)(6)(B) of the Higher Education Act of 1965 (20 U.S.C. 1078(c)(6)(B)) is
			 amended—
					(A)by striking clause (i) and inserting the
			 following:
						
							(i)on or after October 1, 2007, not charge the
				borrower collection costs in excess of the amount provided in section
				499C(b)(1)(A); and
							;
				and
					(B)in clause (ii), by striking clause
			 (i)(I) and inserting clause (i).
					(2)Rehabilitated
			 loansSection 428F(a)(1)(C)
			 of the Higher Education Act of 1965 (20 U.S.C. 1078–6(a)(1)(C)) is amended by
			 striking not to exceed and all that follows through the period
			 and inserting not to exceed the amount provided in section
			 499C(b)(1)(B)..
				8.A right to not be
			 exploitedPart I of title IV
			 of the Higher Education Act of 1965, as added by section 5 and amended by
			 sections 6 and 7, is further amended by adding at the end the following:
			
				499D.A right to not be
				exploited
					(a)Publication of
				job placement information
						(1)In
				generalEach institution of
				higher education (as defined in section 102) that enrolls a student receiving
				assistance under this Act and that is determined by the Secretary, in
				accordance with paragraph (2), to be a disclosure institution, shall make
				publicly available and include in institution materials (including applications
				for admission to the institution) a clear and conspicuous notice of group level
				job placement information for each of the past 5 years of graduates (or, if the
				institution has not been in operation for 5 years, for as long as the
				institution has been in operation), including not less than the following
				information:
							(A)The percentage of students entering the
				institution who graduated within 150 percent of their expected graduation
				date.
							(B)The percentage of graduates employed within
				6 months of graduating.
							(C)The percentage of graduates employed in the
				field that the graduates studied at the institution.
							(D)The median annual earnings of those
				graduates who are employed.
							(E)The percentage of former students of the
				institution who took out a loan to attend the institution who defaulted on such
				loan at least once after leaving the institution.
							(2)Disclosure
				institutionIn determining
				whether an institution is a disclosure institution, the Secretary primarily
				shall consider whether the institution makes claims relating to the employment
				prospects of the graduates of the institution. In addition, the Secretary shall
				consider each of the following criteria as a supplementary factor in
				determining whether an institution is a disclosure institution with respect to
				a particular year:
							(A)More than 75 percent of the institution’s
				revenue for such year is loan volume.
							(B)Fewer than 50 percent of the students
				enrolled in the institution the previous year, who did not graduate from such
				institution in such previous year, are still enrolled in the
				institution.
							(C)More than 10 percent of the students who
				have taken out loans to attend the institution have defaulted on such loans at
				least once after leaving the institution.
							(3)RecordsEach institution of higher education (as
				defined in section 102) that enrolls a student receiving assistance under this
				Act and that is determined by the Secretary, in accordance with paragraph (2),
				to be a disclosure institution, shall keep, for a period of 5 years, the
				records that substantiate the information the institution is required to
				publicize under paragraph (1).
						(b)Sense of the
				SenateIt is the sense of the Senate that the Secretary should
				enforce the rights of borrowers of private student loans and Federal student
				loans to raise claims and defenses related to the actions of for-profit
				institutions of higher education against lenders from which the borrowers
				borrowed money to attend such institutions, including the Federal Trade
				Commission Rule.
					(c)Appeal to the
				Secretary
						(1)In
				general
							(A)In
				generalAny borrower of a Federal student loan who has suffered
				an economic loss as a result of a violation of the borrower's rights under this
				title shall have the right to appeal such action to the Secretary.
							(B)Rights of
				borrowerFor the purpose of this subsection, the rights of a
				borrower described in subparagraph (A) are those rights involved in the
				solicitation for, disbursement of, repayment of (including rights to terminate
				or suspend repayment), or collection of a Federal student loan,
				including—
								(i)such rights
				described in this part and under the Student Borrower Bill of Rights Act of
				2007 and the amendments made by such Act; and
								(ii)borrower rights
				under the following sections of this Act: 427, 428, 428C, 428F, 428J, 428K,
				430A, 433, 437, 438, 463, 463A, 464, 465, 484, 484B, 485 (except subsections
				(f) and (g) of section 485), and 488A.
								(2)NotificationNot
				less than 30 days before making an appeal under this subsection, the borrower
				shall jointly notify the Secretary and the party whose action the borrower
				wishes to appeal (referred to in this subsection as the
				respondent) that the borrower intends to make an appeal, the
				action that the borrower intends to appeal, and the economic loss that the
				borrower suffered as a result of the violation.
						(3)Settlement
							(A)In
				generalAfter the notification under paragraph (2), the borrower
				and the respondent shall make a good faith effort to settle the dispute. If no
				settlement is reached or if the respondent fails to respond to the borrower's
				notice within 30 days of the borrower providing such notice, the borrower may
				appeal the applicable action to the Secretary, which shall adjudicate the
				borrower's claim in a fair, impartial, and timely manner. In so doing, the
				Secretary may, if it should choose, develop a policy by which borrowers who
				make appeals work with the office of the Ombudsman or another relevant office
				within the Department to facilitate dispute resolution before providing a
				formal hearing. Whether or not the Secretary develops such a policy, the
				Secretary shall provide a formal hearing of the borrower's appeal within 60
				days of the start of the appeal, unless the Secretary determines that there is
				no basis for such a hearing or if the borrower making the appeal provides
				written consent to waive the borrower's right to a hearing or to delay or
				withdraw the appeal.
							(B)Judicial
				reviewAny borrower who is adversely affected by the final agency
				action shall be entitled to judicial review of such action pursuant to section
				706 of title 5, United States Code.
							(4)InformationThe
				Secretary shall make publicly available on the Internet and elsewhere
				information about how borrowers can make appeals under this subsection and in
				what circumstances they can do so.
						(5)Same
				rightsBorrowers shall have the same right to appeal, including
				the same rights and remedies, whether their loans are held under part B, part
				D, or part E, and whether the respondent is the Department or another lender
				that participates in programs described in part B, part D, or part E.
						(6)Inapplicability
				of apaThe Secretary shall not be required to comply with the
				provisions of subchapter II of chapter 5, and chapter 7, of title 5, United
				States Code (commonly referred to as the Administrative Procedure Act), in
				implementing this subsection, except as provided in paragraph (3)(B).
						(d)Admissions
				officers as salespersonsNotwithstanding any other provision of
				this Act, an institution of higher education that does not comply with section
				487(a) by violating paragraph (20) of such section shall be liable to a
				borrower of a Federal student loan taken out to attend such institution for the
				entire amount of such loan.
					(e)Right To pay
				off principal faster than scheduledA lender of a Federal student loan shall
				provide a borrower who pays more than the amount required for any regularly
				scheduled payment an easy and unbiased means of choosing whether such
				overpayment payment should count as a—
						(1)prepayment for a subsequently scheduled
				payment; or
						(2)payment against the principal owed on such
				loan.
						.
		9.Preferred lender
			 requirementsSection 487(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1088) is amended by adding at the
			 end the following:
			
				(24)The institution
				will not cause any unnecessary loan processing delay for a borrower who uses a
				lender that is not recommended or suggested by the
				institution.
				.
		
